Title: To Benjamin Franklin from Robert R. Livingston, 22 May 1782
From: Livingston, Robert R.
To: Franklin, Benjamin


Dear sir
Philadelphia, 22d. May 1782
I had expected to have written you a long Letter, more particularly as it is some time since you have received any information from this Country, the enemy having effectually blocked up our ports for some time past, but find myself so extremely hurried that I have hardly leisure to write this, the Vessel by whom it is to be sent going sooner than I apprehended.
You will receive herewith a Letter to his most Christian Majesty, which you will present & a copy which you will be pleased to deliver to the Count de Vergennes— This, I believe, is the usual form— You will also receive in the enclosed papers an account of the marks of respect and pleasure with which the Annunciation of the birth of the Dauphin was received— These are of some importance at a time when Great Britain is endeavouring to represent us as weary of our alliance, & anxiously wishing to return to our connection with them— It is probable that the late changes in the British administration & the conciliatory measures they propose may excite apprehensions of our firmness, I have the pleasure of assuring you that it has not produced the least effect—all orders of the people seem to agree that it should redouble our vigilance, & while it argues the weakness of the enemy serve as a spring to our exertion— Sir Guy Carleton shortly after his arrival, wrote a complimentary Letter to Genl Washington, sending him an account of his appointment & the prints which contained the parliamentary debates, and requesting leave to send his Secretary with dispatches to Congress— The General refused the passport till he had the sense of Congress thereon, & upon Sir Guy’s letter being laid before them, they came to the Resolution marked No.2— The papers I send you contain also resolutions of the state of Maryland & of the executive council of Pennsylvania which I believe, speak the language of all the states, who will I doubt not make similar declarations, when their Legislatures shall be convened— So that you may safely assure his Majesty’s ministers, that no act which Great Britain can put in practice, will have the least influence in lessening the attachment of the people of this country to the principles of the alliance— It is true their expectations of powerful assistance this campaign are very high— They saw with some pain that the fleet was withdrawn last year when the Enemy were absolutely at their feet, & when one month’s stay would have reduced either New York or Charlestown— They look eagerly for the return of the fleet, & they generally believe this to be the last campaign in America— There is no knowing what effect a disappointment in this hope would have; I believe, from the present view of things they would bear it with fortitude; but I should be sorry to see it put to the trial.
Our trade has suffered astonishingly of late— The influence which this will have upon our internal resources is much to be apprehended. It is to be wished that France would see the great advantages she would derive from keeping a Superiority on this coast where her fleets would be maintained extremely cheaply, while they protected our commerce, & compelled England either to risque her army, or to keep an equal fleet here at five times their expence— Enclosed is a state of our trade drawn by Mr Morris, you are requested to communicate this to the court of Versailles & to use every means in your power to bring the Court to concur in adopting it— I also enclose a resolution of Congress to request you to apply for the prisoners due to us, in order that they may be sent here & exchanged for our seamen who are confined without the hopes of relief— Is it impossible to devise some means for the enlargement of those who are confined in England can no cartel be settled, or no means devised for sending them here to be exchanged?— Their case is really pitiable.
I have the honor to be, Sir with great respect & esteem Your most obedt humble servt.
Robt R Livingston
You will oblige me by forwarding the enclose from Majr Duponseau who complains that his letters have suffered Losses very unfortunate.
  No. 11.
  Honble. B Franklin, Esqr.
 
Endorsed: Mr Secy Livingston May 22. 1782
